WESTERFIELD, J.
This is a suit on a promissory note in the principal sum of $200.00. There was judgment below in plaintiff’s favor as prayed for and defendant has appealed.
The defense is two-fold.
1st. Usury in that $180.00 was given defendant in consideration of a note calling for $200.00. This defense cannot prevail under well settled jurisprudence. See Heymann vs. Reynolds, XII Court of Appeal, and authorities there discussed. See also Hailes vs. Hynson, XII Court of Appeal 327.
2nd. Want of consideration. The defendant claims that the $180.00 admitted *19to have been received was part of the consideration of a sale of stock and that, though he signed the note, he afterwards changed his mind and sold stock to the plaintiff under an agreement whereby he received $50.00 in cash and $180.00 in a cheek.
The note when offered in evidence showed that the identical stock claimed to have been sold was pledged as security for the payment of the note by a written agreement on the back 'thereof. Moreover, the note was in the possession of plaintiff and not defendant, as it should have been if defendant’s contention was correct.
We find nothing in the record which would justify us in disturbing the judg.ment of the trial court, and it is therefore affirmed.